Citation Nr: 1440106	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for arthritis of the bilateral great toes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

It is at least as likely as not that the Veteran's arthritis of the bilateral great toes is related to his military service.  


CONCLUSION OF LAW

Service connection for arthritis of the bilateral great toes is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is seeking entitlement to service connection for arthritis of the bilateral great toes.

The service treatment records document injury to both toes.  In September 1980, the Veteran hit the left great toe on the curb; and in January 1995, the Veteran suffered trauma to the right great toe after a dresser draw fell on his foot.  The Veteran's retirement physical in May 2000 was negative.

Post-service VA podiatry records dated in May 2006 show the Veteran complained of pain in the great toes for the past 15 years.  X-ray examination revealed mild arthritis in the bilateral great toes.  The Veteran also was diagnosed with hallux limitus.

The Veteran submitted a private medical opinion dated in July 2010 noting that the Veteran presented with arthritis of the feet and bilateral bunion deformities.  The clinician stated that the rigors of military training can lead to wear and tear of the joints and that traumatic history of the joints can lead to arthritis as might be the case in the Veteran's history.  

In support of his claim, the Veteran also has submitted statements from associates and his wife indicating that they had observed the Veteran having pain in his feet over the years.  

The Board finds that the Veteran statement's concerning his post-service pain in the bilateral toes to be consistent, credible, and supported by corroborating evidence.  In addition the service treatment records document injuries to the bilateral great toes and a private clinician has indicated a potential relationship between trauma to the toes and the Veteran's present bilateral toe arthritis.  Accordingly, resolving all doubt in the Veteran's favor, service connection for arthritis of the bilateral great toes is warranted.

The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for arthritis of the bilateral great toes is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


